Exhibit 10.3

 

Amendment to the

Amended & Restated Patina Oil & Gas Corporation

Deferred Compensation Plan for Select Employees

 

This Amendment (the “Amendment”) to the Amended and Restated Patina Oil & Gas
Corporation Deferred Compensation Plan for Select Employees (the “Plan”) is
adopted as of September 14, 2004 by the Board of Directors (the “Board”) of
Patina Oil & Gas Corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Company to amend the Plan to provide that the gain from the exercise of
stock options granted under the Plan may be deferred by the optionee subject to
the terms of the Plan; and

 

WHEREAS, Section 9 of the Plan provides that the Plan may be amended by the
Board.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is amended as follows:

 

1. A new section 4.5 is hereby added to the Plan to read as follows:

 

4.5 Stock Option Conversions. In accordance with rules established by the
Employer, an Eligible Employee may elect to convert Stock Option Gains which
would otherwise be distributed to the Eligible Employee in the form of shares of
Stock upon exercise by the Eligible Employee of his or her stock options
pursuant to an Employer-sponsored stock option program, into contributions (a
“Stock Options Gains Contribution”) to the Eligible Employee’s Account. The
value of the Stock Option Gains Contribution to be credited to the Eligible
Employee’s Account shall be the value of the Stock Option Gains. “Stock Option
Gains” means the difference in the dollar value, determined as of the date of
exercise of the stock option, between the exercise price of the stock option and
the fair market value of the underlying shares of Stock. Any such deferral shall
be entered by the Plan Administrator as credited the Patina Stock Subaccount for
that Participant.

 

2. All capitalized terms used herein shall have the meanings assigned to them in
the Plan.

 

3. Except as expressly amended hereby, the Plan remains in full force and
effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by the
undersigned, a duly authorized officer of the Company, as of September 14, 2004.

 

Patina Oil & Gas Corporation By:  

/s/ Michael N. Stefanoudakis

--------------------------------------------------------------------------------

Name:   Michael N. Stefanoudakis Title:   Vice President and General Counsel